DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Svensson.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Svensson (US 6411529)
Regarding claim 1, Svensson discloses [see fig. 3] an active switch device [4], comprising: an active switch [IGBT 10] comprising a collector [collector 10] or source, an emitter [emitter 10] or drain, and a gating control input [gate control input from 21]; and a thyristor [31] comprising a cathode, an anode, and a gating control input [gate 31 control input from 21], the thyristor coupled in parallel with the active switch with the cathode of the thyristor 
Regarding claim 2, Svensson discloses [see fig. 3] wherein the active switch is an insulated-gate bipolar transistor (IGBT) comprising the collector and emitter.  
Regarding claim 3, Svensson discloses [see fig. 3] wherein the anode of the thyristor is electrically connected to the emitter of the IGBT.  
Regarding claim 7, Svensson discloses [see fig. 3] wherein the gate signal provides a ramp increase in response to the charge on the DC bus.  
Regarding claim 8, Svensson discloses [see fig. 3] wherein the gate signal is held at a constant level when the DC bus charge reaches a defined level.  
Regarding claim 9, Svensson discloses [see fig. 3] an active switch device [4], comprising: an active switch [10] comprising a gating control input [gate control input from 21]; and a thyristor [31] comprising a gating control input [gate input from 21], the thyristor coupled in parallel with the active switch, wherein switching control circuitry provides a gate signal [gate signal from 21] to the gating control input of the thyristor to control a firing angle of the thyristor [col. 5, lines 45-57], the gate signal providing a ramp increase in response to a charge on a DC bus [bus between 4 and 18], and the switching control circuitry provides a second gate signal [gate signal 10] to the gating control input of the active switch for pulse width modulation (PWM) operation [col. 1, lines 51-64] while the firing angle of the thyristor is held constant [col 5, lines 5-57].  

Regarding claim 11, Svensson discloses [see fig. 3] wherein the fault condition is a current threshold [col. 2, lines 1-55].  
Regarding claim 12, Svensson discloses a power converter [see fig. 3], comprising: active switch devices [4] comprising: an active switch [10] comprising a gating control input [gate input from 21]; and a thyristor [31] comprising a gating control input [gate input from 21], the thyristor coupled in parallel with the active switch [31 in parallel with 10]; and switching control circuitry [21] coupled to gating control inputs of the active switch devices, the switching control circuitry controlling firing angles of thyristors of the active switch devices in response to a charge on a DC bus [bus between 4 and 18] electrically connected to the active switch devices [see col 5, lines 5-57].  
Regarding claim 13, Svensson discloses wherein the switching control circuitry controls firing angles of thyristors of the active switch devices in response to one or more additional operational conditions of the power converter [col 5, lines 5-57].  
Regarding claim 18, Svensson discloses wherein gating of the thyristors is de- energized in response to detection of a fault condition.  
Regarding claim 20, Svensson discloses wherein the switching control circuitry turns off the thyristor of the active switch devices in response to detection of a fault condition [col. 5, lines 29-44].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson
Regarding claim 4, Svensson discloses all the features with respect to claim 1 as indicated above. Svensson does not explicitly discloses wherein the active switch is a metal-oxide-semiconductor field-effect transistor (MOSFET) comprising the source and drain. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a metal-oxide-semiconductor field-effect transistors (MOSFETs) in place of the IGBTs [IGBT 10, fig. 3] of Svensson, because such an obvious modification would have been the mere substitution of known art recognized alternative metal-oxide-semiconductor field-effect transistors (MOSFETs) routinely chosen as necessary by those of ordinary skill in the art.
Regarding claim 5, Svensson discloses wherein the anode of the thyristor is electrically connected to the drain of the MOSFET [see fig. 3].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Svensson in view of Papastergious et al. (US 2012/0242153 and Papastergious hereinafter)

However, Papastergious discloses [see fig. 2b] an enable switch [transistor 14] connected in series with a MOSFET [transistor 14], wherein a thyristor [16] is coupled in parallel with the active switch and the enable switch.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Svensson by incorporate an enable switch connected in series with a MOSFET wherein a thyristor is coupled in parallel with the active switch and the enable switch in order to provide controllable semiconductors with lower voltage ratings.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson in view of in view of Ainsworth (US 3467848).
Regarding claim 14, Svensson teaches all the features with respect to claim 12 as outlined above. Svensson does not explicitly disclose wherein the firing angles of the thyristors is decreased over time in response to starting of the power converter.
However, Ainsworth discloses wherein a firing angles of the thyristors is decreased over time in response to starting of the power converter [firing angle can reduce to zero, abstract, col. 4, In 12-29]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to decrease the firing angles of the thyristors of Svensson in order to prevent a voltage overshoot as suggested by Ainsworth.
Regarding claim 15 Svensson in view of Ainsworth wherein the firing angles are linearly decreased over a defined period of time [Ainsworth, fig. 5, col. 4, ln 12-29, da/dt is -75 [degrees] per cycle.”].
Regarding claim 16, Svensson in view of Ainsworth wherein the firing angles are decreased from pi radians [col. 3, ln 36-40; col. 4, ln 12-29]. 
Regarding claim 17, Svensson in view of Ainsworth wherein the firing angle is decreased to zero radians at steady state operation [col. 3, ln 36-40; col. 4, ln 12-29],
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842